289 S.C. 542 (1986)
347 S.E.2d 504
Judith L. PARSONS, Appellant
v.
The STATE of South Carolina, Respondent.
Supreme Court of South Carolina.
January 9, 1986.

Jan. 9, 1986.

ORDER
This appeal is from an order denying appellant's request for bond pending her trial for capital murder. The State moves to dismiss the appeal on the ground that the order is not directly appealable. We agree.
A criminal defendant may not appeal until sentenced. State v. Robinson, 286 S.C. 173, 337 S.E. (2d) 204 (1985); State v. Hubbard, 277 S.C. 568, 290 S.E. (2d) 817 (1982). Therefore, the order denying bail was not directly appealable.
Appellant also requests this Court to admit her to bail. Construing her petition for bail as a petition for writ of habeas corpus, we find she has failed to establish that she is being held without due process of law. Bailey v. MacDougall, 247 S.C. 1, 145 S.E. (2d) 425 (1965).
Accordingly, the petition for bail is denied and this appeal is dismissed.
It is so ordered.